         Case 2:20-cv-01751-JDP Document 5 Filed 11/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ROBERTS,                                          Case No. 2:20-cv-01751-JDP-P

12                        Plaintiff,
                                                              ORDER TRANSFERRING CASE TO THE
13            v.                                              NORTHERN DISTRICT OF CALIFORNIA

14    MONTEREY COUNTY JAIL, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding without counsel, has filed a civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           The federal venue statute requires that a civil action, other than one based on diversity

20   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all

21   defendants are residents of the State in which the district is located, (2) a judicial district in which

22   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

23   of the property that is the subject of the action is situated, or (3) if there is no district in which an

24   action may otherwise be brought as provided in this section, any judicial district in which any

25   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C.

26   § 1391(b).

27           In this case, plaintiff’s complaint does not reflect that any of the defendants reside in this

28   district. Further, plaintiff’s claim arose in Monterey County, which is in the Northern District of

                                                          1
        Case 2:20-cv-01751-JDP Document 5 Filed 11/05/20 Page 2 of 2


 1   California. Thus, this action should have been filed in the United States District Court for the

 2   Northern District of California. In the interest of justice, a federal court may transfer a complaint

 3   filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire,

 4   512 F.2d 918, 932 (D.C. Cir. 1974).

 5          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 6   States District Court for the Northern District of California.

 7          So ordered.

 8   Dated: November 4, 2020

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
